Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-17-00519-CR

                                    The STATE of Texas,
                                         Appellant

                                               v.

                                    Jamie Lynn NIELSEN,
                                           Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 6238
                       Honorable N. Keith Williams, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order on Appellee
Jamie Lynn Nielsen’s motion to suppress evidence is AFFIRMED.

       SIGNED September 5, 2018.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice